 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   HOPE ALLEY, CA SBN #314109
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     JOHANA BERNAL
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                       Case No. 6:17-po-00687-MJS
11
                       Plaintiff,                    MOTION TO DISMISS; ORDER
12
     vs.
13
     JOHANA BERNAL,
14
                       Defendant.
15
16
17          Defendant Johana Bernal hereby files this motion to dismiss pursuant to 18 U.S.C.
18   § 3607(a). The Government does not oppose this request.
19          On December 5, 2017, Ms. Bernal pled guilty to possession of a controlled substance in
20   violation of 36 CFR § 2.35(b)(2). Pursuant to the agreement of the parties, the Court granted Ms.
21   Bernal a deferred entry of judgment under 18 U.S.C. § 3607(a). On November 6, 2018, the Court
22   vacated Ms. Bernal’s review hearing because she had fully complied with the terms of her
23   probation. Ms. Bernal’s probation expired on December 5, 2018.
24          Under 18 U.S.C. § 3607(a), “[a]t the expiration of the term of probation, if the person has
25   not violated a condition of his probation, the court shall, without entering a judgment of conviction,
26   dismiss the proceedings against the person and discharge him from probation.” Here, Ms. Bernal’s
27   term of probation has expired, and she did not violate any condition of her probation. Accordingly,
28   Ms. Bernal requests that the Court, without entering a judgment of conviction, dismiss the
 1   proceedings.
 2
 3                                                Respectfully submitted,
 4
                                                  HEATHER E. WILLIAMS
 5                                                Federal Defender
 6
 7   Date: December 11, 2018                      /s/ Hope Alley
                                                  HOPE ALLEY
 8                                                Assistant Federal Defender
                                                  Attorney for Defendant
 9                                                JOHANA BERNAL
10
11                                                ORDER
12            Pursuant to 18 U.S.C. § 3607(a), the court hereby dismisses the proceedings against Ms.
13   Bernal in United States v. Bernal, Case No. 6:17-po-00687-MJS.
14
15   IT IS SO ORDERED.
16
17   Dated:      December 12, 2018
                                                      UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27

28

     Bernal - Motion to Dismiss                          -2-
